Exhibit 99.1 China Jo-Jo Drugstores Announces Fiscal Year 2014 Financial Results HANGZHOU, China, June 27, 2014 /PRNewswire/ China Jo-Jo Drugstores, Inc. (NASDAQ: CJJD) (the "Company"), a retail and wholesale distributor of pharmaceutical and other healthcare products in the People's Republic of China, today announced earnings results for the fiscal year ("FY") ended March 31, 2014. FY 2014 Highlights: · Online sales contributed $7.6 million in revenue in FY 2014, an increase of 148.1% from FY 2013 · Retail sales, which accounted for approximately 72.0% of total revenue for FY 2014, increased by $6.9 million, or 17.0%, to $47.7 million from FY 2013 · Wholesale, which accounted for approximately 28.0% of total revenue for FY 2014, decreased to $18.5 million from $46.2 million in FY 2013 · Gross margin decreased year over year from 16.4% to 8.7% · Net loss was $25.4 million, and diluted EPS loss was $1.83 The Company's drugstore sales increased slightly in FY 2014, primarily due to an increase in same-store sales and revenues from the growth of stores that were established over the last few years. Going forward, the Company will continue to focus on its competitive advantages in the retail drugstore segment by hiring additional clinic staff to better advise on drug selection, establishing additional clinics next to its drugstores, applying for government insurance for all of its stores, and stocking each location to better cater to its neighborhood. Nevertheless, retail profit margin in FY 2014 decreased from FY 2013, as the Company was promoting sales via discounts such as buy-one-get-one-free promotions. In addition, to commemorate the pharmacy's ten-year anniversary, the Company rewarded its members with coupons and goods. Although doing so significantly increased marketing expenses and operating losses, the Company believes it will strengthen its membership loyalty in the long run. The Company's online sales continued to grow dramatically in FY 2014, reflecting its efforts in collaborating with large business-to-consumer vendors, identifying products suitable for online customers, and controlling the costs of conducting e-commerce business. The Company also plans to implement the O2O drug sales model, which provides deliveries to customers from the Company's local stores within a few hours of an online purchase. As online shopping becomes more widely accepted and the Company's sales and technical team gains more experience in finding potential customers and suitable products, the Company's management, expects an explosive expansion of the Company's online pharmacy sales in the near future. During FY 2014, the Company experienced significant losses due to several reasons, which include non-recurring promotional activities and membership rewards for the pharmacy's ten-year anniversary; reserves on the Company's accounts receivable and advances to suppliers from its wholesale business; several asset impairments as a result of the unprofitable performance of its wholesale business, agricultural cultivation, and healthcare center; and discounted sales in its wholesale division. All five stores in Shanghai ceased operations in FY 2014, while only one new store was opened in Hangzhou in June 2014. Mr. Lei Liu, the Company's Chairman and CEO, speaking in depth about the Company's losses, stated, "Since a new sales and management team was transitioning into operating our wholesale business, our regular wholesale business declined in FY 2014. As the prior team gradually withdrew, we lost certain customer and supplier relationships that were cultivated through members of the prior team. In response, we settled certain prepayment accounts with those suppliers by either returning their products or paying them cash. Because some of the products were specifically for discontinued customers, we decided not to continue putting significant efforts in marketing such products and sold them at discount prices. While this affected our short-term profitability, I believe that doing so has minimized further losses and freed up storage space that our new team may require. In addition, the new team will not have to manage prior accounts of the discontinued suppliers; this allows us to better track the new team's performance. As such sales are non-recurring in nature, we expect our gross margin to recover and net loss to decline in the future." Looking forward to the upcoming year, Mr. Liu concluded that "for FY 2015, we are looking to stabilize and grow our revenue primarily through our retail operations and online pharmacy, and we will continue our wholesale operations with an eye on bottom line results." Balance Sheet Highlights As of March 31, 2014, the Company had $4.4 million in cash, $45.9 million in total assets, and $31.5 million in total liabilities. FY 2014 Results Comparison of years ended March 31, 2014 and 2013 The following table summarizes our results of operations for the years ended March 31, 2014 and 2013: Years Ended March 31, Amount Percentage of total revenue Amount Percentage of total revenue Revenues $ % $ % Gross profit $ 8.7 % $ 16.4 % Selling expenses $ 20.7 % $ 13.7 % General and administrative expenses $ 17.0 % $ 16.8 % Loss from operations $ ) ) % $ ) ) % Other income (expense) $ ) 0.0 % $ 0.1 % Impairment of long-lived assets $ ) ) % $
